DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 4 is objected to because of the following informalities:  Claim 4 appears to be missing a transitional word/phrase such as “comprises” between the words “composition” and “less” in line 1.  Appropriate correction is required.  For the purpose of examination on the merits, Claim 4 will be interpreted as including the term “comprising”.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9, and 11-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hage et al. (US 2013/0331487) in view of Youtsey et al. (US 3,947,278) as evidenced by Worlee (Product List, p. 1-27).  All references were cited in the Applicant’s IDS.  
Regarding Claims 1-7, 9, 11-14, 19, 20, and 21, Hage teaches the use of an aqueous solution of a transition metal ion and a polydentate accelerant ligand in combination with an oxidatively curable solvent-based coating composition to enhance the curing (i.e. drying) rate and to reduce the tendency towards skinning (p. 2, [0022]).    
One or more auxiliary driers may also be present.  Suitable auxiliary driers include fatty acid soaps (i.e. metal ester salts).  Preferred auxiliary driers include metal ions such as zirconium (p. 7, [0106]).  Other typical driers for solvent-based coatings include fatty acid soaps based on manganese (p. 1, [0004]).  These products are described as triggering generation of radicals which lead to polymerization of solvent-based alkyd resins (p. 1, [0006]).  Tus, Hage’s auxiliary driers read on the claimed drier.
The oxidatively curable solvent-based coating composition includes an unsaturated resin dissolved in an organic solvent (p. 2, [0024]).  Thus, Hage teaches at least one solvent and at least one resin.
Hage further teaches the inclusion of an oxime antiskinning compound (p. 7, [0104]).  Hage does not teach an oxime selected from 2-pentanone oxime (2-PO) and 3-methyl-2-butanone oxime as claimed.
In the same field of endeavor, Youtsey teaches inks (i.e. coating compositions) which include a synthetic resin and a solvent (Abstract).  Suitable synthetic resins include alkyd resins (col. 2, line 67 - col. 3, line 5).
The ink may further comprise additives such as drying agents (i.e. driers) and skinning agents (col. 3, lines 22-25).  Suitable skinning agents include 2-PO (col. 7, lines 18-21).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute Hage’s oxime antiskinning compounds with Youtsey’s 2-PO antiskinning agent, as the two are recognized by the prior art as equivalents suitable for the same purpose (i.e. as oxime-based antiskinning agents in alkyd-based coating compositions).  It is prima facie obvious to substitute equivalents known for the same purpose, so long as the equivalency is recognized in the prior art.  In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958).  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06.
Selection of 2-PO to the exclusion of other skinning agents results in an anti-skinning agent consisting of 100% of 2-PO.  
The cited references do not expressly disclose that 2-PO is capable of preventing oxidative crosslinking of the resin to form a skin.  However, this is known in the art to be the main function of skinning agents, and Youtsey's 2-PO is identical to the claimed skinning agent.  Therefore, one of ordinary skill in the art would reasonably expect Youtsey's 2-PO to be capable of preventing oxidative crosslinking of the resin to form a skin as claimed.
Modification of Hage in view of Youtsey as applied above reads on Claims 1-7, 9, 11-14, 19, 20, and 21.
Regarding Claims 15-17 and 22-24, Hage’s coating composition may include 20-70 wt% of an alkyd resin (p. 2, [0024]).  This overlaps or encompasses each of the claimed ranges.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding Claims 18 and 25, Hage’s examples employ WorleeKyd® SD 7003 (p. 10, [0164]).  Worlee demonstrates that this alkyd resin is derived from vegetable fatty acids (Table, p. 18).  This reads on the claimed bio-alkyd.

Claims 1, 8, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hage in view of Eitelman (US 2,306,016; cited in Applicant’s IDS).  Worlee is cited as an evidentiary reference.
Regarding Claims 1, 8, 13, 14, 19, and 20, Hage teaches the use of an aqueous solution of a transition metal ion and a polydentate accelerant ligand in combination with an oxidatively curable solvent-based coating composition to enhance the curing (i.e. drying) rate and to reduce the tendency towards skinning (p. 2, [0022]).    
The oxidatively curable solvent-based coating composition includes an unsaturated resin dissolved in an organic solvent (p. 2, [0024]).  Thus, Hage teaches at least one solvent and at least one resin.
One or more auxiliary driers may also be present.  Suitable auxiliary driers include fatty acid soaps (i.e. metal ester salts).  Preferred auxiliary driers include metal ions such as zirconium (p. 7, [0106]).  Other typical driers for solvent-based coatings include fatty acid soaps based on manganese (p. 1, [0004]).  These auxiliary driers read on the claimed drier.
Hage further teaches the inclusion of an oxime antiskinning compound (p. 7, [0104]).  Hage does not teach an oxime selected from 2-pentanone oxime (2-PO) and 3-methyl-2-butanone oxime as claimed.
In the same field of endeavor, Eitelman teaches coating compositions containing antiskinning agents (p. 1, col. 2, lines 16-24).  Suitable skinning agents include 3-methyl-2-butanone oxime (p. 2, col. 1, lines 30-60).  These compounds are disclosed in parallel as equally suitable alternatives to one another.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute Hage’s oxime-based antiskinning agent with Eitelman’s 3-methyl-2-butanone oxime, as the two are equivalents disclosed as being suitable for use as antiskinning agents in coating compositions.  It is prima facie obvious to substitute equivalents known for the same purpose, so long as the equivalency is recognized in the prior art.  In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958).  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06.
Selection of 3-methyl-2-butanone oxime to the exclusion of other skinning agents results in an anti-skinning agent consisting of 100% of 3-methyl-2-butanone oxime.  
The cited references do not expressly disclose that 2-PO is capable of preventing oxidative crosslinking of the resin to form a skin.  However, this is known in the art to be the main function of skinning agents, and Youtsey's 2-PO is identical to the claimed skinning agent.  Therefore, one of ordinary skill in the art would reasonably expect Youtsey's 2-PO to be capable of preventing oxidative crosslinking of the resin to form a skin as claimed.
Modification of Hage in view of Youtsey as applied above reads on Claims 1, 8, 13, 14, 19, and 20.
Regarding Claims 15-17, Hage’s coating composition may include 20-70 wt% of an alkyd resin (p. 2, [0024]).  This overlaps or encompasses each of the claimed ranges.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding Claim 18, Hage’s examples employ WorleeKyd® SD 7003 (p. 10, [0164]).  Worlee demonstrates that this alkyd resin is derived from vegetable fatty acids (Table, p. 18).  This reads on the claimed bio-alkyd.

Allowable Subject Matter

Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT S JONES JR/           Primary Examiner, Art Unit 1762